819 F.2d 32
43 Empl. Prac. Dec. P 37,202
Richard BECKER, Plaintiff-Appellant,v.ADAMS DRUG CO., INC., Nescott Drugs, Whelan Drugs and BrooksDrugs, Defendants- Appellees.
No. 1067, Docket 87-7070.
United States Court of Appeals,Second Circuit.
Argued May 1, 1987.Decided May 13, 1987.

Richard Becker, pro se.
James R. Williams, New York City (Jackson, Lewis, Schnitzler & Krupman, Paul J. Siegel, of counsel), for defendants-appellees.
Before FEINBERG, Chief Judge, and KEARSE and WINTER, Circuit Judges.
PER CURIAM:


1
Richard Becker appeals from an order of the United States District Court for the Southern District of New York, Louis L. Stanton, J., dismissing his claims under the Age Discrimination in Employment Act, 29 U.S.C. Secs. 621 et seq., apparently for failure to state a claim upon which relief could be granted.  Despite nearly three years of discovery in the case and repeated directions from the district court to file "a short and plain statement of the facts supporting [his] allegation," Becker failed to supply a comprehensible complaint, or indeed, "any facts supporting his allegation of age discrimination."    The district court was wholly justified in dismissing the complaint.  See Prezzi v. Schelter, 469 F.2d 691, 692 (2d Cir.1972) (per curiam), cert. denied, 411 U.S. 935, 93 S.Ct. 1911, 36 L.Ed.2d 396 (1973).


2
Becker has filed numerous frivolous appeals with this court in the past, some of which, like this one, arose out of unsubstantiated claims of age discrimination.  See, e.g., Becker v. Taco Bell, Inc., No. 85-7739 (2d Cir. Feb. 7, 1986).  Since the beginning of 1986, appellant has been unsuccessful in at least ten appeals to this court.  Appellant's prior frivolous filings have led this court to warn him that sanctions would be imposed, see, e.g., Becker v. Cassidy, No. 85-7709 (2d Cir. Feb. 27, 1986), to impose sanctions, see Becker v. Burger King Corp., No. 86-7779 (2d Cir. Mar. 20, 1987);  Becker v. New York, No. 86-7914 (2d Cir. Mar. 3, 1987), and to prevent appellant from filing papers in a particular case until he paid the sanctions imposed, see Becker v. New York, No. 86-7914 (2d Cir. Mar. 30, 1987).


3
Accordingly, appellant is ordered to pay appellees double costs and the amount of $500 as "just damages" on this appeal.  Fed.R.App.P. 38.  Furthermore, the clerk of this court is directed to accept no further papers from appellant, who does not have in forma pauperis status in this court, on any matter until appellant provides the court with adequate proof of compliance with the sanctions imposed in this case and in the prior cases cited above.  See Johl v. Johl, 788 F.2d 75, 76 (2d Cir.)  (per curiam), cert. denied, --- U.S. ----, 107 S.Ct. 201, 93 L.Ed.2d 132 (1986);  Schiff v. Simon & Schuster, Inc., 766 F.2d 61 (2d Cir.1985) (per curiam).

Judgment affirmed.1


1
 Appellant's motion for stay and remand is denied